Citation Nr: 1114962	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1976 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that inter alia denied service connection for lumbosacral strain.  

The Veteran and his wife testified in a hearing before the RO's Decision Review Officer (DRO) in April 2007, and also testified before the undersigned Acting Veterans Law Judge (AVLJ) in a hearing at the VA Central Office in September 2009.  In January 2010, the Board remanded this issue for additional development.  Such development has been completed, and the issue is ready for appellate review.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current back disability is related to active service. 


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, the criteria for the establishment of service connection for lumbosacral strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including degenerative joint disease, will be presumed if manifested to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence 

Service treatment records show an isolated treatment for back strain in August 1977.  At separation, the Veteran did not report back pain as part of his medical history, nor were any related findings noted during clinical examination.     

Shortly following separation, the Veteran reported having back pain at an August 1996 VA general medical examination.  A private medical record from August 1996 showed the Veteran having back pain at work.  It noted that he did not have a history of back pain.  The examiner diagnosed lumbar strain resolving.  He recommended stretching exercises and information on proper lifting/ bending techniques for work.  

In November 2001, the Veteran sought treatment for a sudden onset of low back pain.  He denied any injury or unusual activity, but noted similar episodes occurred twice over the past several years.  The examiner diagnosed lumbar back strain.  X-rays confirmed mild lumbar degenerative changes and sacroiliac joint osteoarthritis.  The Veteran continued therapy for pain relief through December 2001 with significant improvement over the course of treatment.  

However, in September 2002, the Veteran sought treatment for another episode of acute back pain.  The examiner noted possible hyperextension and advised the Veteran to avoid sudden movement.  X-rays taken mild degenerative changes at 
L4-5.  

The next treatment for a back pain episode occurred in March and April 2004.  The Veteran related that pain was present since 1996.  X-rays taken in conjunction with this treatment were negative for degenerative joint disease.  In May 2004, the Veteran underwent physical therapy and in about a month showed improvement in pain symptoms.   

The Veteran submitted a May 2004 statement detailing strenuous physical activities performed during service.  He stated that he has experienced back pain since the early 1980s.  He again sought treatment for back pain in August 2004.  During February 2005, the Veteran sought private chiropractic treatment for back pain relief. 

The Veteran submitted January 2008 statements from his wife, son, and a friend.  They observed the Veteran's mental and physical health decline and noted the harsh condition of his service.  

The Veteran testified at a September 2009 videoconference hearing before the undersigned.  He described his initial back injury in 1977 and reported that he has experienced back pain since that time.  However, it was not significant enough to necessitate medical attention until many years later.  The Veteran's wife testified that she observed the Veteran having back pain beginning in service.

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file.  He provided a thorough recitation of the Veteran's medical history and interviewed the Veteran.  Currently, the Veteran experiences much difficulty walking short distances and prolonged sitting also causes his back pain to flare up.  He did not affirm having incapacitating episode and continued to work.  Clinical examination showed some limitation of motion of the spine, and neurological examination did not reveal significant abnormalities.  The examiner diagnosed a history of intermittent episodic lumbar strain with evidence of treatment since 2002.  He believed that the activities performed during service were strenuous, but noted that the Veteran participated in strenuous activities as part of his post service occupation.  The examiner stated that it would be "speculative and appears less likely than not" that the instance of back treatment in 1977 would be related to the present back disorder.  He cited the available medical records to support his assertion.  



Analysis

The Veteran contends that service connection is warranted for lumbar back strain based upon a continuity of symptomatology.  38 C.F.R. § 3.303(b).  Service treatment records confirm an isolated instant of back pain over thirty years ago.  They also show that the Veteran did not report back pain at separation in June 1996.  However, the Veteran has provided numerous statements regarding the strenuous physical activities during service and affirmed that he experienced back pain at this time, but did not seek medical attention.  Service records confirm that the Veteran served in the infantry for twenty years and in the Persian Gulf War.  Despite not reporting back problems at separation, the Board finds the Veteran overall credible in his reports of in-service back pain and strenuous activity.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

The medical records show that the Veteran sought intermittent treatment for back pain beginning soon after separation.  These medical records are silent regarding any etiological relationship to active service.  

The Board finds the September 2010 VA examination report to be inadequate.  The examiner did not account for the Veteran's lay statements regarding a continuity of symptomatology and his opinion is unclear.  The opinion reflects an exclusive review of the medical evidence and arrives at an ambiguous conclusion.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Upon careful review, the Board finds the evidence is at least in equipoise, and the claim will be granted.  Id.; 38 U.S.C.A. § 5107(b).  The Court has held that lay evidence alone may support a claim for service connection under 38 C.F.R. § 3.303(b).  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   In this instance, the Veteran has provided credible lay statements and testimony that he has experienced back pain since service.  The competent medical evidence does not include any negative opinions regarding an in-service etiology to undermine the Veteran's assertion.  38 C.F.R. § 3.159(a)(1).  Service connection for lumbosacral strain with degenerative changes is granted.  

Because the evidence is at least in equipoise, the benefit of the doubt rule applies in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for lumbosacral strain with degenerative changes is granted.   



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


